PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/197,477
Filing Date: 29 Jun 2016
Appellant(s): BAGHEL et al.



__________________
DAVID M. NOONAN
Reg No. 59,451
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Arguments:
The Appellant argues in page 8 of the Appeal Brief that Han and Jeong, when taken alone or in combination, fail to disclose or suggest all elements recited in the subject claims. For example, independent claim 1 recites, in part, “generating, at a device, a BSR indicating a plurality of message sizes, wherein each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices”.
The Appellant recognizes in page 9 of the Appeal Brief that the Office Action acknowledges Han fails to disclose “each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices,” and cites Jeong in alleged support and the Advisory Action then alleges that Han reasonably suggests that there are multiple devices in communication by the use of logical channel groups.  Thus, it is not readily apparent how the prior art is presently being applied in alleged support of the claimed aspects. In any case, the cited art fails to disclose or 

Examiner’s Response:
Examiner respectfully disagrees with this argument as Han discloses that the invention may applied in a vehicular scenario where multiple vehicular messages may be sent, as disclosed in Han FIG. 2 and Han further discloses in [0074] that a communications system includes at least two UEs and one eNodeB, where the UE communicates with the eNodeB by using a Uu interface, and the UEs communicate with each other by using a Uv interface. 
Fig. 2 is illustrated below for the benefit of the Appellant.

    PNG
    media_image2.png
    206
    474
    media_image2.png
    Greyscale

Han discloses in [0075] that in a vehicle communication scenario, where there may be relatively many vehicles, for example, 200 vehicles, in every 1 ms, there are approximately two vehicles needing to send security messages and in [0077] Han discloses that the UE may be a mobile phone, an intelligent terminal, a multimedia device, a streaming device, a vehicle, or the like, where devices are collectively referred to as UE but this is not limited thereto.  

The instant application is directed to generating a BSR indicating a plurality of messages and each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices.
Han discloses in [0279] that the D2D BSR, may include multiple different D2D Group BSR values, and D2D BSR data of different D2D groups may be calculated separately, thus reading on the claimed BSR indicating a plurality of messages, as each BSR group is a message. 
Similarly, to the claimed invention, Han uses Logical channels or Logical channel groups for the different messages, however, as indicated in the office action, Han does not expressly disclose each of the message sizes is a message size of one or more D2D message for each of multiple other devices, hence the motivation for introducing the teachings of Jeong. 

The Appellant acknowledges in the arguments that Jeong appears to disclose that the 3GPP BSR format can be used for D2D BSR, and as such may have logical channel IDs, but argues that Jeong does not appear to disclose that different logical channels may relate to different D2D messages for different devices.

Examiner respectfully disagrees with this argument as Jeong discloses in FIG 6. and [0075] that the data amounts of the logical channel groups are reported Buffer Size#0 indicates the Tx data amount of LCG id#0, the Buffer Size#1 indicates the Tx data amount of LCG id#1, the Buffer Size#2 indicates the Tx data amount of LCG#2, and the Buffer Size#3 indicates the Tx data amount of LCG id#3.
Jeong further discloses in [0082] that the group id information may include at least one of a peer UE/user id of the D2D communication.
Therefore with each Buffer size number in Jeong corresponding to the same numbered LCG#ID and each group id information including a peer user ID of the D2D communication, Jeong reasonably discloses each of the message sizes is a message size of one or more D2D message for each of multiple other devices and therefore, the Han- Jeong combination reasonably reads on “generating, at a device, a BSR indicating a plurality of message sizes, wherein each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices”.


Appellant’s Arguments:
The Appellant acknowledges in pages 9 – 10 of the Appeal Brief that Han determines whether a current D2D BSR is triggered, and if the D2D BSR is triggered, determines to send the D2D BSR to the eNodeB. The D2D BSR is used to notify the eNodeB of a size of a D2D data transmission resource needing to be allocated ... the D2D BSR may include multiple different D2D Group BSR values, and D2D BSR data of different D2D groups may be calculated separately, that is, a size of a data volume that 
The Appellant further acknowledges in page 10 of the Appeal Brief that Jeong discloses “buffer status report operations of the UE supporting D2D-communication,” where “[t]he UE counts out the Tx data received through the D2D-dedicated logical channel(s) in calculating the buffer size at step 751 and counts in only the data received through the 3GPP network-dedicated logical channel(s) to calculate the buffer size per logical channel group at step 721. At step 731, the UE generates the BSR MAC CE using the per-logical channel group buffer sizes calculated at step 721 and transmits the BSR MAC CE at step 741 using the resource allocated by the network”.

Examiner’s Response:
Examiner respectfully disagrees with this portion of the argument, as the Appellant has not pointed out any particular disagreements with the examiner’s contentions in the summary of the cited art, where the Appellant discusses the references applied against the claims and explains how the claims avoid the references or distinguish from them.


Appellant’s Arguments:
The Appellant argues in page 10 of the Appeal Brief that cited art fails to disclose or suggest “each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices”.  

Han, as cited, only discloses “[a] D2D BSR mentioned in the present invention may be a UE BSR corresponding to all D2D data in one UE, or may be a logical channel group BSR corresponding to one logical channel group in one UE; or may be a logical channel BSR corresponding to one logical channel in one UE, or may be a grouping BSR corresponding to a UE grouping device in one UE.” See, Han, paragraph [0261].  Han, as cited, also discloses “the D2D BSR may include multiple different D2D Group BSR values, and D2D BSR data of different D2D groups may be calculated separately.”  See, Han, paragraph [0279]. Han, however, fails to disclose or suggest that the multiple D2D BSRs correspond to “each of multiple other devices.” The Office has not at all shown that “Han reasonably suggests that there are multiple devices in communication by the use of logical channel groups,” as alleged in the Advisory Action. Rather, Han only discloses logical channels of D2D data having different priority at the UE, but not that this D2D data is “for each of multiple other devices,” as generally recited in independent claim 1.

For at least these reasons, it is clear that Han fails to disclose or suggest at least “each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices,” as recited in independent claim 1.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Han discloses that the invention may applied in a vehicular scenario where multiple vehicular messages may be sent, as disclosed in Han FIG. 2 and Han further discloses in [0074] that a communications system includes at least two UEs and one eNodeB, where the UE communicates with the eNodeB by using a Uu interface, and the UEs communicate with each other by using a Uv interface.  
Han discloses in [0075] that in a vehicle communication scenario, where there may be relatively many vehicles, for example, 200 vehicles, in every 1 ms, there are approximately two vehicles needing to send security messages and in [0077] Han discloses that the UE may be a mobile phone, an intelligent terminal, a multimedia vehicle, or the like, where devices are collectively referred to as UE but this is not limited thereto.  
Han discloses in [0279] the D2D BSR may include multiple different D2D Group BSR values, and D2D BSR data of different D2D groups may be calculated separately, that is, a size of a data volume that can be sent by a D2D resource, which can be obtained, of a group is subtracted from a buffered data volume of the group.
Han discloses that each logical group may have a different data volume size and priority, where the D2D BSR of UE 1 includes an LCG A BSR, the LCG A BSR identifies a size of a D2D data transmission resource as 0, an LCG B BSR identifies a size of a D2D data transmission resource as 50-(100-70)=20 bytes, and an LCG C BSR identifies a size of a D2D data transmission resource as 40 bytes (see Han – [0280] – [0289]).
Therefore, Han clearly indicates that the invention is not limited to only a first UE and a second UE as may be described in the embodiments, but may include a plurality of UE devices.
Similarly, to the claimed invention, Han uses Logical channels or Logical channel groups for the different messages but as acknowledged in the office action, Han does not expressly disclose each of the message sizes is a message size of one or more D2D message for each of multiple other devices, hence the motivation for introducing the teachings of Jeong. 
Jeong discloses in FIG 6. and [0075] that the data amounts of the logical channel groups are reported respectively where the Buffer Size#0 indicates the Tx data amount of LCG id#0, the Buffer Size#1 indicates the Tx data amount of LCG id#1, the buffer 
Jeong further discloses in [0082] that the group id information may include at least one of a peer UE/user id of the D2D communication.
Therefore with each Buffer size number in Jeong corresponding to the same numbered LCGID and each group id information including a peer user ID of the D2D communication, Jeong discloses each of the message sizes is a message size of one or more D2D message for each of multiple other devices and therefore, the Han- Jeong combination reasonably reads on “generating, at a device, a BSR indicating a plurality of message sizes, wherein each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices”.


Appellant’s Arguments:
The Appellant argues in page 11 - 12 of the Appeal Brief that Jeong, as cited, discloses “buffer status report operations of the UE supporting D2D-communication,” where “[t]he UE counts out the Tx data received through the D2D-dedicated logical channel(s) in calculating the buffer size... and counts in only the data received through the . . . logical channel(s) to calculate the buffer size per logical channel group at step 721. At step 731, the UE generates the BSR MAC CE using the per-logical channel group buffer sizes calculated at step 721 and transmits the BSR MAC CE at step 741 using the resource allocated by the network.” See, Jeong, paragraphs [0077]-[0078]. Jeong, however, also fails to disclose or suggest at least “each of the plurality of 
Rather, Jeong only discloses that the UE “counts out” data received through D2D-dedicated logical channel and “counts in” only data received through 3GPP network-dedicated logical channels in generating BSR. Thus, it is clear that the BSR in Jeong only includes data received through the 3GPP network-dedicated logical channel, and excludes data received through D2D-dedicated logical channel. In this regard, the BSR in Jeong cannot be said to indicate “each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices,” as recited in independent claim 1, at least because the BSR in Jeong excludes D2D-dedicated logical channel data. 
In addition, Jeong fails to disclose or suggest that the per-logical channel group buffer sizes relate to each of multiple other devices in D2D communications. Rather, Jeong only appears to contemplate the buffer size information of the per-logical channel group buffer sizes related to a singular group id information — at least there is no disclosure or suggestion that the per-logical channel group buffer sizes in Jeong would be for different devices (without the use of Appellants’ own disclosure). Said differently, though Jeong appears to disclose buffer sizes for different logical channel group identifier, there is no disclosure or suggestion that the logical channel group identifiers in Jeong each relate to a messages for a different device. 
For at least these reasons, Jeong also fails to disclose or suggest “one or more device-to-device (D2D) messages for each of multiple other devices,” as recited in independent claim 1.


Examiner’s Response:
Examiner respectfully disagrees with this argument and reminds the Appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Jeong discloses in FIG 6. and [0075] that the data amounts of the logical channel groups are reported respectively where the Buffer Size#0 indicates the Tx data amount of LCG id#0, the Buffer Size#1 indicates the Tx data amount of LCG id#1, the Buffer Size#2 indicates the Tx data amount of LCG#2, and the Buffer Size#3 indicates the Tx data amount of LCG id#3.
Jeong further discloses in [0082] that the group id information may include at least one of a peer UE/user id of the D2D communication.
Therefore with each Buffer size number in Jeong corresponding to the same numbered LCGID and each group id information including a peer user ID of the 


Appellant’s Arguments:
The Appellant argues in pages 12 - 13 of the Appeal Brief that dependent claims 2, 12, 22, and 27 recite “wherein the BSR includes an indication of a number of the D2D messages stored in the buffer”.  The Office Action alleges that Han discloses such aspects. In particular, Han merely discloses “D2D Group A identifies a size of a D2D data transmission resource as 0, a size of a D2D data transmission resource in a D2D Group B BSR is identified as 50-(100—70)=20 bytes, and a size of a D2D data transmission resource in a D2D Group C BSR is identified as 40 bytes.” See, Han, paragraph [0284]. Han, however, fails to disclose or suggest that the number of bytes is indicative of a “number of the D2D messages.”
In addition, the cited section of Han only discloses how D2D data transmission resources map to the BSR, but not the BSR including any “indication of a number of the D2D messages stored in the buffer.” For at least these reasons, Han fails to disclose or suggest all aspects recited in claims 2, 12, 22, and 27 as well, and Jeong fails to cure at 

Examiner’s Response:
Examiner respectfully disagrees with this argument and reminds the Appellant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Jeong discloses in FIG 6. and [0075] that the data amounts of the logical channel groups are reported respectively where the Buffer Size#0 indicates the Tx data amount of LCG id#0, the Buffer Size#1 indicates the Tx data amount of LCG id#1, the buffer Size#2 indicates the Tx data amount of LCG#2, and the Buffer Size#3 indicates the Tx data amount of LCG id#3.
Jeong further discloses in [0082] that the group id information may include at least one of a peer UE/user id of the D2D communication.
Therefore with each Buffer size number in Jeong corresponding to the same numbered LCGID and each group id information including a peer user ID of the D2D communication, Jeong discloses each of the message sizes is a message size of one or more D2D message for each of multiple other devices and therefore, the Han- Jeong combination reasonably reads on “generating, at a device, a BSR indicating a plurality of message sizes, wherein each of the plurality of message sizes is a size of one or more device-to-device (D2D) messages for each of multiple other devices”.
each D2D group may receive different sized resources, and combined with the teachings of Jeong, reasonably reading on the BSR including an indication of a number of the D2D messages stored in the buffer. 


	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.